Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This non-final Office action responds to claims submitted April 24, 2019.
Claims 1-20 are pending and have been examined.

Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 recites “wherein the skill-to-skill-set distance metric is set equal to the distance metric between the first skill feature the second skill feature based on determining….”  The limitation contains a typographical error.  Examiner will interpret the claim as reciting “the first skill feature and the second skill feature….”  Appropriate correction is required.

Claim Rejections - 35 USC § 101




35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
With respect to claims 1, 11, and 16: The claims recite a process and machine (e.g., “a computer-implemented method for generating a distance metric for skill data of 
(Claim 1)
Determining a first skill feature and a second skill feature from talent platform data…;

Determining a count of the plurality of users that individually share both the first skill feature and the second skill feature; and 

Computing the distance metric to indicate a distance between the first skill feature and the second skill feature based on the determined count of the plurality of users.

(Claim 11)
Computing the distance metric to indicate a distance between the first skill feature and the second skill feature based on talent platform data indicating a number of a plurality of users who individually share the first skill feature and the second skill feature.

(Claim 16)
Determining a first feature and a second feature from talent platform data…;

Determining a count of the plurality of users that individually share both the first feature and the second feature; and 

Computing the distance metric to indicate a distance between the first feature and the second feature based on the determined count of the plurality of users.

The limitations broadly recite methods for managing personal behavior or relationships or interactions between people, which fall within the “certain methods of organizing 1  The above limitations can also be interpreted as reciting a mental process.2  Examiner further submits the “computing the distance metric…” limitations recite a mathematical calculation.3  Accordingly, the claims recite an abstract idea.   
	The claims do not recite limitations that integrate the abstract idea into a practical application.  Limitations that indicate whether the abstract idea has been integrated into a practical application include improvements to another technology or technical field, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.4  The following limitations recite data gathering:
Claim 1: Wherein the talent platform data includes a plurality of data records storing a plurality of skills associated with a plurality of users.

Claim 11: Receiving a request to evaluate a candidate with a first skill feature against a platform opportunity associated with a second skill feature.

Claim 16: Wherein the talent platform data includes a plurality of data records storing a plurality of features associated with a plurality of users.

Data gathering and data output steps are insignificant extra-solution activities.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.5

Paragraph 0082: The processes described herein for providing a distance metric for skill or feature data of a talent platform may be advantageously implemented via software, hardware (e.g., general processor, Digital Signal Processing (DSP) chip, an Application Specific Integrated Circuit (ASIC), Field Programmable Gate Arrays (FPGAs), etc.), firmware or a combination thereof.  Such exemplary hardware for performing the described functions is detailed below.

Paragraph 0083: FIG. 8 illustrates a computer system 800 upon which an embodiment of the invention may be implemented.  Computer system 800 is programmed (e.g., via computer program code or instructions) to provide a distance metric for skill or feature data of a talent platform as described herein and includes a communication mechanism such as a bus 810 for passing information between other internal and external components of the computer system 800.

Neither the specification nor the claim discloses a particular machine.6  Applicant’s specification merely describes generic computers, generic computer components, or a 7  Thus, examiner concludes the additional elements fail to meaningfully integrate the identified abstract idea recited into a practical application.  The claims are directed to an abstract idea.
The claims also do not recite additional elements that qualify as significantly more than the identified abstract idea.  The “wherein the talent platform data includes a plurality of data records storing a plurality of skills associated with a plurality of users,” “receiving a request to evaluate a candidate with a first skill feature against a platform opportunity associated with a second skill feature,” and “wherein the talent platform data includes a plurality of data records storing a plurality of features associated with a plurality of users” limitations describe the conventional computer functions of “receiving or transmitting data over a network” and “storing and retrieving information in memory.”8  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.9  Furthermore, as explained in the discussion regarding an integration of the abstract idea into a practical application, the additional element of using a computer or processor to perform the steps recited in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept. 




With respect to claims 2-10, 12-15, and 17-20: The dependent claims are also ineligible under 35 U.S.C. §101 because the recited limitations further describe the identified abstract idea and/or do not recite limitations that integrate the abstract idea into a practical application or that qualify as significantly more under the Office’s current guidance on subject matter eligibility.
	(a)	Claims 2, 12, and 18: The “providing an output comprising a ranking of candidate users based on the distance metric,” “wherein the output includes a ranking of the candidate against one or more other candidates based on the distance metric,” and “providing an output comprising a ranking of candidate users based on the distance metric” limitations recite data output.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate a judicial exception into a practical application.  The limitations also fail to recite something significantly more than the judicial exception because they describe the conventional computer function of “receiving or transmitting data over a network” under the broadest reasonable interpretation of the claims.  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.  Thus, the claims are not patent-eligible.
	(b)	Claims 3 and 13: The “providing the distance metric as an input feature for training a machine learning model to process the talent platform data” and “provide the distance metric as an input feature for a machine learning model to generate the 
	(c)	Claims 4, 14, and 19: The “wherein the second skill feature is part of a skill feature set comprising a plurality of skill features, the method further comprising: computing a skill-to-skill set distance metric…,” “wherein the second skill feature is part of a skill feature set comprising a plurality of skill features associated with the platform opportunity, and wherein the apparatus is further configured to: compute a skill-to-skill-set distance metric…,” and “wherein the second feature is part of a feature set comprising a plurality of features, and wherein the apparatus is caused to further perform: computing a feature-to-feature-set distance metric…” limitations describe the abstract ideas previously identified in the independent claims.  Thus, the claims recite an abstract idea and are not patent-eligible.
	(d)	Claim 5: The “wherein the skill-to-skill-set distance metric is set equal to the distance metric between the first skill feature [and] the second skill feature based on determining that the distance metric between the first skill feature and the second skill feature indicates a minimum distance to the first skill feature among the plurality of skill 
	(e)	Claim 6: The “wherein the first skill feature is part of a first skill feature set comprising a first plurality of skill features and the second skill feature is part of a second skill feature set comprising a second plurality of skill features, the method further comprising: computing a skill-set-to-skill-set distance metric to indicate a distance between the first skill feature set and the second skill feature set based on a plurality of distance metrics computed between the first plurality of skill features and the second plurality of skill features” limitation further describes the abstract ideas identified in claim 1.  Thus, the claim recites an abstract idea and is not patent-eligible.
	(f)	Claim 7: The “wherein the skill-set-to-skill-set distance metric is computed as a mean of the plurality of distance metrics” limitation describes the abstract ideas identified in claim 1.  Thus, the claim recites an abstract idea and is not patent-eligible.
	(g)	Claim 8: The “wherein the distance metric is inversely related to the determined number of plurality of users” limitation further describes the abstract ideas identified in claim 1.  Thus, the claim recites an abstract idea and is not patent-eligible.
	(h)	Claim 9: The “wherein the distance metric is normalized to a value between a predetermined value range” limitation further describes the abstract ideas identified in claim 1.  Thus, the claim recites an abstract idea and is not patent-eligible.
	(i)	Claim 10: The “wherein the first skill feature, the second skill feature, or a combination thereof is stored in the talent platform data as free text” limitation recites data gathering, which is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate a judicial exception into a 
	(j)	Claim 15: The “wherein the first skill feature is part of a first skill feature set comprising a first plurality of skill features associated with the candidate and the second skill feature is part of a second skill feature set comprising a second plurality of skill features associated with the platform opportunity, and wherein the apparatus is further caused to: compute a skill-set-to-skill-set distance metric to indicate a distance between the first skill feature set and the second skill feature set based on a plurality of distance metrics computed between the first plurality of skill features and the second plurality of skill features” limitation further describes the abstract ideas identified in claim 11.  Thus, the claim recites an abstract idea and is not patent-eligible.
	(k)	Claim 17: The “wherein the first feature, the second feature, the plurality of features, or a combination thereof includes a skill feature indicating one or more skills possessed by the plurality of users” further describes information contained in the “data records storing a plurality of features associated with a plurality of users” element of claim 16.  Examiner submits the limitation further describes data gathering under the broadest reasonable interpretation of the claim.  As explained earlier, data gathering is 
insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate a judicial exception into a practical application.  The 
	(l)	Claim 20: The “wherein the first feature is part of a first feature set comprising a first plurality of features and the second feature is part of a second feature set comprising a second plurality of features, and wherein the apparatus is caused to further perform: computing a feature-set-to-feature-set distance metric to indicate a distance between the first feature set and the second feature set based on a plurality of distance metrics computed between the first plurality of features and the second plurality of features” limitation further describes the abstract ideas identified in claim 16.  Thus, the claim recites an abstract idea and is not patent-eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (Pub. No. 2017/0061550).
With respect to claim 1: Lin discloses a computer-implemented method for generating a distance metric for skill data of a talent platform comprising:
	(a)	determining a first skill feature and a second skill feature from talent platform data (See at least Paragraph 0038: “The identification module 206 identifies co-occurrences, within a set of member profiles of the social networking system 10, of two or more skills of the set of skills in the skills matrix.  Co-occurrences may be understood as the occurrence or presence of two or more skills within a member profile of the social networking system.”  See also Paragraph 0049: “In operation 306, the identification module 206 identifies a set of co-occurrences among the set of skills associated with a set of member profiles.  In some instances, the identification module 206 may use collaborative filtering operations to identify co-occurrences.  In some embodiments, the identification module 206 may identify the set of co-occurrences by parsing the set of member profiles to determine if two skills co-occur on a member's profile.”),
	(b)	wherein the talent platform data includes a plurality of data records storing a plurality of skills associated with a plurality of users (See at least Paragraph 0044: “In some embodiments, the set of member profiles include member generated skills or member generated skills descriptions.  These member generated skills may be received from a member of the social networking system 10 to populate a member profile and to describe the skills, experiences, education, and background of the member.  In some instances, the set of skills stored on the database 16 may be the member generated skills, and the access module 202 accesses the member generated skills in operation 302.  As such, the set of skills may be distributed among the set of See also Paragraph 0045: “In some embodiments, the identification module 206 reduces the set of member generated skills to the set of standardized skills, such that the set of standardized skills is the set of all unique skills within the set of member generated skills, reduced and consolidated for corrections and redundancy.  The set of standardized skills may be fewer in number (e.g., around 39,000 standardized skills) than the set of member generated skills.”); 
	(c)	determining a count of the plurality of users that individually share both the first skill feature and the second skill feature; and computing the distance metric to indicate a distance between the first skill feature and the second skill feature based on the determined count of the plurality of users (See at least Paragraph 0037: “Individual skill frequency and skill-pair co-occurrence are computed in parallel, and pair-wise Jaccard similarities are derived for each skill in relation to other skills with which each skill co-occurs.”  See also Paragraph 0097: “In operation 1012, the identification module 206 generates a co-occurrence score for each skill of the set of skills.  In some embodiments, the co-occurrence score may represent pairwise similarities among two or more skills of the set of skills.  In some instances, the co-occurrence score indicates a frequency with which two or more skills co-occur within the set of member profiles in order to represent the pairwise similarity of the two or more skills.  A co-occurrence score for a first skill may correspond to a co-occurrence score 
With respect to claim 10: Lin discloses the method of claim 1, wherein the first skill feature, the second skill feature, or a combination thereof is stored in the talent platform data as free text (See at least Paragraph 0021: “As will be discussed in more detail below, information pertaining to members of the social networking system can include data items pertaining to education, work experience, skills, reputation, certifications, or other qualifications of each of the members of the social networking system and at particular points during the careers of these members.”  See also Paragraphs 0043-0044: “The set of skills may be stored as part of the set of member profiles of the social networking system 10.  For example, the member profiles for the social networking system 10 may be stored on the database 16 with the set of skills being distributed among the set of member profiles.  In some embodiments, the set of member profiles include member generated skills or member generated skills descriptions.  These member generated skills may be received from a member of the social networking system 10 to populate a member profile and to describe the skills, experiences, education, and background of the member.  In some instances, the set of skills stored on the database 16 may be the member generated skills, and the access module 202 accesses the member generated skills in operation 302.  As such, the set of skills may be distributed among the set of member profiles of the social networking system 10 and may be composed of input received from all or a plurality of the members of the social networking system 10.  In some embodiments, in addition to the member generated skills, the access module 202 may access additional functions of the 
With respect to claim 16: Claim 16 recites limitations that are similar to claim 1.  Thus, the arguments applied to claim 1 also applies to claim 16.  Lin further discloses the embodiment limitations of a non-transitory computer-readable storage medium for generating a distance metric for feature data of a talent platform, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform (See at least Paragraph 0108: “The drive unit 1116 includes a machine-readable medium 1124 on which is stored one or more sets of instructions and data structures (e.g., software 1126) embodying or utilized by any one or more of the methodologies or functions described herein.  The software 1126 (e.g. processor executable instructions) may also reside, completely or at least partially, within the main memory 1104 (e.g., non-transitory machine-readable storage medium) and/or within the processor 1102 during execution thereof by the computer system 1100, the main memory 1104 and the processor 1102 also constituting machine-readable media.”).
With respect to claim 17: Lin discloses the non-transitory computer-readable storage medium of claim 16, wherein the first feature, the second feature, the plurality of features, or a combination thereof includes a skill feature indicating one or more skills possessed by the plurality of users (See at least Paragraph 0021: “As will be discussed in more detail below, information pertaining to members of the social networking system can include data items pertaining to education, work experience, skills, reputation, certifications, or other qualifications of each of the See also Paragraph 0043: “The set of skills may be stored as part of the set of member profiles of the social networking system 10.  For example, the member profiles for the social networking system 10 may be stored on the database 16 with the set of skills being distributed among the set of member profiles.”).

Claim Rejections - 35 USC § 103














The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Crow (US 7555441). 
With respect to claim 2: Although Lin discloses the method of claim 1, the reference does not explicitly teach the remaining limitation.  Crow discloses providing an output comprising a ranking of candidate users based on the distance metric (See at least Column 9, Lines 28-37: “The distance value from the requisition to all candidates that can be represented in the Req3 sub-space is calculated and used to rank order the candidates.  The lower the distance value, in the example, the more well-matched the candidate is to the requisition and therefore the higher the candidate appears in the rank ordering.  In an optional approach, a threshold or other requirements can be designated with the system ignoring candidates who do not at See also Column 41, Lines 51-67: “FIG. 30 shows a screen shot of an exemplary graphical user interface 3000 for presenting a list of candidates matching match criteria (e.g., from a job requisition).  In the example, the 30 candidates closest to the criteria are considered as matching the criteria.  The user interface can be presented by software in any number of ways (e.g., via HTML in a browser).  The candidates are listed by name and type. In FIG. 30, fictitious names are used.  If desired, any of the listed candidates can be selected (e.g., via a checkbox) and added to a list of prospects for further action.  The candidates can be associated with a color (e.g., via a background surrounding the candidate's name), and a color key can visually depict which colors indicate those candidates who are excellent matches.  An overview of a candidate can be displayed when a user selection of the candidate (e.g., by clicking on the candidate's name) is received.”  Examiner defines rankings to include “excellent,” “good,” and “fair” applicant designations under the broadest reasonable interpretation of the claim.).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date to include method steps to generate and output job applicant rankings based on distance metrics (e.g., the pairwise similarities of two or more skills described by Lin) as disclosed by Crow in Lin’s invention with the motivation of offering “automated job candidate selection via computer software” and an “improvement in the applicant search process” as taught by Crow over Lin.  Crow Column 1, Lines 14-15 and Column 2, Lines 3-4.



With respect to claim 18: Claim 18 recites the same limitations as claim 2.  Thus, the arguments applied to claim 2 also apply to claim 18.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Ramanath (Pub. No. 2018/0349501).
With respect to claim 3: Although Lin discloses the method of claim 1, the reference does not teach the remaining limitations.  However, Ramanath discloses providing the distance metric as an input feature for training a machine learning model to process the talent platform data (See at least Paragraphs 0025-0026: “In some example embodiments, a graph is constructed based on relationships found between the categorical values….  For example, a graph for skills may be defined where the connections between two vertices on the graph include a counter indicating how many users of the social network have both skills identified in their profiles….  After the graph is constructed, the graph is used to create vectors that reflect vectors within the graph, such as the strength between connections or the number of shared neighbors.  The vectors provide a good representation of the similarities between each of the categorical values.”  See also Paragraph 0059: “The machine-learning algorithms utilize features for analyzing the data to generate assessments 420.  A feature 402 is an individual measurable property of a phenomenon being observed….  Features may be of different types, such as numeric, strings, and graphs.”  See also Paragraph 0062: “With the training data 412 and the identified features 402, the machine-learning tool is trained at operation 414.  The machine-learning tool appraises the value of the features 402 as they correlate to the training data 412.  The result of the training is the trained machine-learning program 416.”  See also Paragraph 0064: “FIG. 5 is a graph based on user shared skills, according to some example embodiments.  Social networks may have a large amount of professional information about users.  Much of the data may be See also Paragraphs 0110-0111: “FIG. 11 illustrates a job search utilizing similarity vectors, according to some example embodiments.  A MLP is trained (operation 414) with training data 412, which includes the user vectors capturing categorical data for the users (e.g., user vector 820 in FIG. 8) and user activity data (e.g., searches performed, jobs selected for view), job data, and other (see features 402 in FIG. 4).  The result of the training is a trained MLP 416 for searching jobs based on the values of the identified features.  When the user 128 enters a job search (in an operation 1102) (or when the system initiates a job search to offer job suggestions), the job search is input into the trained MLP 416.  The MLP 416 then generates jobs suggestions (operation 1104) based on the user and job characteristics.”  See also Paragraphs 0070, 0073, 0113, and 0116.  Examiner asserts the similarity vectors comprise distance metrics.).
	Ramanath could modify Lin’s invention to include method steps to use skill similarity data (e.g., the co-occurrence scores representing pairwise similarities among two or more skills of the set of skills previously disclosed by Lin) as features in a machine-learning algorithm.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include such method steps in Lin’s invention with the motivation of offering a system “to recommend jobs to users who have skills relevant to the job, including skills that are similar to the ones found in the job posting” as taught by Ramanath over Lin.  Ramanath Paragraph 0109.
Claims 4, 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Schissel (Pub. No. 2017/0213179).
With respect to claim 4: Although Lin discloses the method of claim 1 (including steps to “determine how well a skill is assigned to the skills cluster … [by] measuring the similarity of the skill to other skills or, more broadly, the skills cluster” as disclosed at paragraphs 0079, 0080, and 0085), the reference does not teach the remaining limitation.  However, Schissel discloses wherein the second skill feature is part of a skill feature set comprising a plurality of skill features, the method further comprising: computing a skill-to-skill-set distance metric to indicate a distance between the first skill feature and the skill feature set based on the distance metric between the first skill feature and the second skill feature (Examiner asserts the first skill feature and the second skill features are part of different feature sets under the broadest reasonable interpretation of the claim.  See at least Paragraph 0014: “[The] social networking server initially builds a skills graph where the nodes of the graph are associated with a given skill and edges between the nodes indicate the degree of similarity between skills associated with their corresponding nodes.”  See also Paragraphs 0058-0060: “The path that is selected and communicated to the member will depend on the values assigned to the edges, but is a path that is either a minimum distance value path or a maximum distance value path depending on the way in which the confidence module 218 is implemented….  In addition to determining a path within a cluster of skill nodes 226, the graph analytic engine 214 is also configured to determine a path between clusters of skill nodes 226….  Edges between clusters, such as the edges between the first cluster 504 and the third cluster 508, may be established because there may be one or more member profile associated with a first skill categorized as “TECHNICAL: COMPUTER PROGRAMMING” and a second skill 
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include method steps to determine the minimum distance between a first skill and a second skill as described by Schissel in Lin’s invention with the motivation of offering a system that “can identify intermediary skills a member may learn to help reach a desired skill associated with a job opening listed by an organizational member of the social networking service” as taught by Schissel over Lin.  Schissel Paragraph 0061.
With respect to claim 5: The proposed combination of Lin and Schissel references discloses the method of claim 4, wherein the skill-to-skill-set distance metric is set equal to the distance metric between the first skill feature [and] the second skill feature based on determining that the distance metric between the first skill feature and the second skill feature indicates a minimum distance to the first skill feature among the plurality of skill features in the skill feature set (See at least Schissel Paragraph 0014: “[The] social networking server initially builds a skills graph where the nodes of the graph are associated with a given skill and edges between the nodes indicate the degree of similarity between skills associated with their corresponding nodes.”  See also Paragraphs 0058-0060: “The path that is selected and minimum distance value path or a maximum distance value path depending on the way in which the confidence module 218 is implemented….  In addition to determining a path within a cluster of skill nodes 226, the graph analytic engine 214 is also configured to determine a path between clusters of skill nodes 226….  Edges between clusters, such as the edges between the first cluster 504 and the third cluster 508, may be established because there may be one or more member profile associated with a first skill categorized as “TECHNICAL: COMPUTER PROGRAMMING” and a second skill categorized “LITERATURE: TECHNICAL WRITING.”  Like the skills graph 402 illustrated in FIG. 4, the graph analytic engine 214 is also configured to explore and traverse edges of a multiple cluster skills graph like the skills graph 502 of FIG. 5.  In one embodiment, the graph analytic engine 214 is configured to determine a path between an initial or starting node 510 and a desired or target node 512 and to provide an output that includes one or more intermediary nodes that lie along this path.”  Examiner relies on the same rationale for including Schissel in the combination of references since the limitation further describes elements recited in claim 4.).   
With respect to claim 19: Claim 19 recites limitations that are substantially similar to claim 4.  Thus, the arguments applied to claim 4 also apply to claim 19.
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
With respect to claim 6: Lin discloses the method of claim 1, wherein the first skill feature is part of a first skill feature set comprising a first plurality of skill features and the second skill feature is part of a second skill feature set comprising a second plurality of skill features, the method further comprising: computing a skill-set-to-skill-set distance metric to indicate a distance between the first skill feature set and the second skill feature set… (See at least Paragraph 0068: “In operation 310, the validation module 210 validates a skills cluster of the set of skills clusters to generate a validated skills cluster.  The validation module 210 may generate a cluster score to evaluate whether the skills cluster being validated is similar to another skills cluster of the set skills clusters.  In some embodiments, the validation module 210 validates each skills cluster of the set of skills clusters, generating cluster scores for each of the skills clusters and comparing the cluster scores for each of the skills clusters to all of the others in the set of skills clusters.”  See also Paragraph 0069: “In some instances, the validation module 210 determines tightly clustered skills based on generation of a similarity score or dissimilarity score and determining or receiving a threshold score.  Skills having a score outside of the threshold score, may be understood as not tightly clustered within a particular skills cluster and be removed from the skills cluster.”).
	Lin does not explicitly teach that the disclosed cluster scores are based on a plurality of distance metrics computed between the first plurality of skill features and the second plurality of skill features.  However, examiner submits the limitation recites the repetition of the “determining a count of the plurality of users that individually share both the first skill feature and the second skill feature; and computing the distance metric…” steps.  This interpretation is consistent with applicant’s specification at figure 4C.  Thus, prior to the effective filing date of the claimed invention, it would have been St Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claim 20: Claim 20 recites limitations that are substantially similar to claim 6.  Thus, the arguments applied to claim 6 also apply to claim 20.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Official Notice.
With respect to claim 7: Although Lin discloses the method of claim 6, the reference does not teach wherein the skill-set-to-skill-set distance metric is computed as a mean of the plurality of distance metrics.  However, Official Notice is taken that the act of calculating the arithmetic mean or average of a set of numerical values is old and well-known in the computer arts.  Thus, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to compute the arithmetic mean of a plurality of distance metrics.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Cohen (US 8234285).
With respect to claim 8: Although Lin discloses the method of claim 1, the reference does not teach the remaining limitations.  Cohen discloses wherein the distance metric is inversely related to the determined number of plurality of users (See at least Column 4, Lines 13-34: “The contextual similarity engine 112 generates the feature vectors v, and uses the feature vectors to determine the document k with respect to the dataset 120.  In particular, with D being the dataset 120 of object instances x1, … xn, the document frequency of a feature value f with respect to the dataset 120 (“D”) is defined as the number of object instances that include the feature f … and the inverse frequency of the feature with respect to the dataset 120 is defined as…..”).
	It would have been obvious to one of ordinary skill in the art to include method steps to calculate the inverse frequency of a feature as described by Cohen in Lin’s invention.  As demonstrated by Cohen, it is within the capabilities of one having ordinary skill in the art to include such method steps in Lin’s invention with the predictable result of “[measuring] the similarity or dissimilarity among two or more co-occurring skills” as needed in Lin at paragraph 0097.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).   
	Alternatively, examiner submits the limitation recites non-functional descriptive material.  It has been held that USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and unobvious functional relationship between the limitation and operative steps performed by the claimed invention.  See MPEP §2111.05.  The limitation only provides an additional description of the distance metric.  It adds little, if anything, to the claimed steps in a manner that distinguishes the invention from the prior art.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to provide an additional description of the distance metric since the description is not functionally related to the operative steps performed by the claimed invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Ira Cohen (Pub. No. 2016/0147799) [hereinafter Cohen ‘799].
With respect to claim 9: Although Lin discloses the method of claim 1, the reference does not teach the remaining limitation.  However, Cohen ‘799 discloses wherein the distance metric is normalized to a value between a predetermined value range (See at least Paragraph 0035: “In some implementations, mapping engine 123 may normalize the similarity scores (e.g., the first similarity score, the second similarity score, etc.).  The normalization can ensure that the similarity score is invariant to the sample size of each value both in the first dataset and the second dataset.  One way of normalizing the similarity scores is to normalize each score to the range of 0-1.”).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include method steps to normalize similarity scores to a range of values between 0 and 1 as described by Cohen ‘799 in Lin’s invention.  As demonstrated by Cohen ‘799, it is within the capabilities of one having ordinary skill in the art to include such method steps in Lin’s invention with the predictable result of “[measuring] the similarity or dissimilarity among two or more co-occurring skills” as needed in Lin at paragraph 0097.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).   
Claims 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Crow in view of Lin.
With respect to claim 11: Crow discloses an apparatus for generating a distance metric for feature data of a talent platform comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following (See at least Column 42, Lines 58-67 and Column 43, Lines 1-7: “The method 200 of FIG. 2, and any of the other methods shown in any of the examples described herein, can be performed entirely by software via computer-readable instructions stored in one or more computer-readable media.  Fully automatic (e.g., no human intervention) or semi-automatic (e.g., some human intervention) can be supported.  In any of the examples described herein, the systems described can be implemented on a computer system.  Such systems can include specialized hardware, or general-purpose computer systems (e.g., having one or more central processing units, such as a microprocessor) programmed via software to implement the system.  For example, a combination of programs or software modules can be integrated into a stand-alone system, or a network of computer systems can be used.”),
	(a)	receiving a request to evaluate a candidate with a first skill feature against a platform opportunity associated with a second skill feature (See at least Column 5, Lines 8-22: “The match engine 330 can analyze the conceptualized job candidate data 310 and the desired job candidate criteria 320 to find the one or more job candidate matches 340, if any, matching the desired job candidate criteria.  A “match” can be defined in a variety of ways.  For example, in a system using scoring, the m closest matches can be returned, or some other system can be used. Certain job candidates can be excluded from the match via specification of range or other designated requirements.  In such an arrangement, those candidates not meeting the designated requirements are not returned as a match.  If desired, the system 300 can See also Column 6, Lines 7-12: “In any of the examples herein, any number of concepts can be represented by the system.  For example, any of a variety of concepts related to (e.g., in the domain of) human resources (e.g., job titles, job skills, etc.) can be represented and extracted from job candidate data.”  See also Column 28, Lines 27-28: Crow further teaches job postings include “[a] list of the skills that are specified for a candidate to meet the requisition.”),
	(b)	generating an output evaluating the candidate against the platform based on the distance metric (See at least Column 9, Lines 28-37: “The distance value from the requisition to all candidates that can be represented in the Req3 sub-space is calculated and used to rank order the candidates.  The lower the distance value, in the example, the more well-matched the candidate is to the requisition and therefore the higher the candidate appears in the rank ordering.  In an optional approach, a threshold or other requirements can be designated with the system ignoring candidates who do not at least meet the threshold.”  See also Column 41, Lines 51-67: “FIG. 30 shows a screen shot of an exemplary graphical user interface 3000 for presenting a list of candidates matching match criteria (e.g., from a job requisition).  In the example, the 30 candidates closest to the criteria are considered as matching the criteria.  The user interface can be presented by software in any number of ways (e.g., via HTML in a browser).  The candidates are listed by name and type. In FIG. 30, fictitious names are used.  If desired, any of the listed candidates can be selected (e.g., via a checkbox) and added to a list of prospects for further action.  The candidates can be associated with a color (e.g., via a background surrounding the candidate's name), 
	Crow does not teach the remaining limitation.  Lin discloses (c) computing the distance metric to indicate a distance between the first skill feature and the second skill feature based on talent platform data indicating a number of a plurality of users who individually share the first skill feature and the second skill feature (See at least Paragraph 0037: “Individual skill frequency and skill-pair co-occurrence are computed in parallel, and pair-wise Jaccard similarities are derived for each skill in relation to other skills with which each skill co-occurs.”  See also Paragraph 0097: “In operation 1012, the identification module 206 generates a co-occurrence score for each skill of the set of skills.  In some embodiments, the co-occurrence score may represent pairwise similarities among two or more skills of the set of skills.  In some instances, the co-occurrence score indicates a frequency with which two or more skills co-occur within the set of member profiles in order to represent the pairwise similarity of the two or more skills.  A co-occurrence score for a first skill may correspond to a co-occurrence score for a second skill indicating their co-occurrence and a measure of the similarity between the first and second skills.”).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is in the substitution of method steps to compute distance as “a frequency with which two or more skills co-occur within the set of member profiles in order to KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
With respect to claim 12: The proposed combination of Crow and Lin references discloses the apparatus of claim 11, wherein the output includes a ranking of the candidate against one or more other candidates based on the distance metric (See at least Crow Column 9, Lines 28-37: “The distance value from the requisition to all candidates that can be represented in the Req3 sub-space is calculated and used to rank order the candidates.  The lower the distance value, in the example, the more well-matched the candidate is to the requisition and therefore the higher the candidate appears in the rank ordering.  In an optional approach, a threshold or other requirements can be designated with the system ignoring candidates who do not at least meet the threshold.”  See also Column 41, Lines 51-67: “FIG. 30 shows a screen shot of an exemplary graphical user interface 3000 for presenting a list of candidates matching match criteria (e.g., from a job requisition).  In the example, the 30 candidates closest to the criteria are considered as matching the criteria.  The user interface can be presented by software in any number of ways (e.g., via HTML in a browser).  The candidates are listed by name and type. In FIG. 30, fictitious names are used.  If desired, any of the listed candidates can be selected (e.g., via a checkbox) and added to a list of prospects for further action.  The candidates can be associated with a color (e.g., via a background surrounding the candidate's name), and a color key can visually depict which colors indicate those candidates who are excellent matches.  An overview 
 With respect to claim 15: The proposed combination of Crow and Lin references discloses the apparatus of claim 11, wherein the first skill feature is part of a first skill feature set comprising a first plurality of skill features associated with the candidate and the second skill feature is part of a second skill feature set comprising a second plurality of skill features associated with the platform opportunity (See at least Crow Column 6, Lines 7-12: “In any of the examples herein, any number of concepts can be represented by the system.  For example, any of a variety of concepts related to (e.g., in the domain of) human resources (e.g., job titles, job skills, etc.) can be represented and extracted from job candidate data.”  See also Column 28, Lines 27-28: Crow further teaches job postings include “[a] list of the skills that are specified for a candidate to meet the requisition.”), and 
	wherein the apparatus is further caused to: computer a skill-set-to-skill-set distance metric to indicate a distance between the first skill feature set and the second skill feature set… (See at least Lin Paragraph 0068: “In operation 310, the validation module 210 validates a skills cluster of the set of skills clusters to generate a validated skills cluster.  The validation module 210 may generate a cluster score to evaluate whether the skills cluster being validated is similar to another skills cluster of the set skills clusters.  In some embodiments, the validation module 210 validates each skills cluster of the set of skills clusters, generating cluster scores for each of the skills See also Paragraph 0069: “In some instances, the validation module 210 determines tightly clustered skills based on generation of a similarity score or dissimilarity score and determining or receiving a threshold score.  Skills having a score outside of the threshold score, may be understood as not tightly clustered within a particular skills cluster and be removed from the skills cluster.”  Examiner further relies on the same rationale for including Lin in the combination of references since the limitations describe elements recited in claim 11.).
	The references do not explicitly teach the disclosed cluster scores are based on a plurality of distance metrics computed between the first plurality of skill features and the second plurality of skill features.  However, examiner submits the limitation recites the repetition of the “determining a count of the plurality of users that individually share both the first skill feature and the second skill feature; and computing the distance metric…” steps previously disclosed in Lin.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to compute a metric “based on a plurality of distance metrics computed between the first plurality of skill features and the second plurality of skill features” since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Crow in view of Lin and further in view of Ramanath. 
With respect to claim 13: Although the combination of Crow and Lin references discloses the apparatus of claim 11, the references do not explicitly teach the remaining wherein the apparatus is caused to: provide the distance metric as an input feature for training a machine learning model to process the talent platform data (See at least Paragraphs 0025-0026: “In some example embodiments, a graph is constructed based on relationships found between the categorical values….  For example, a graph for skills may be defined where the connections between two vertices on the graph include a counter indicating how many users of the social network have both skills identified in their profiles….  After the graph is constructed, the graph is used to create vectors that reflect vectors within the graph, such as the strength between connections or the number of shared neighbors.  The vectors provide a good representation of the similarities between each of the categorical values.”  See also Paragraph 0059: “The machine-learning algorithms utilize features for analyzing the data to generate assessments 420.  A feature 402 is an individual measurable property of a phenomenon being observed….  Features may be of different types, such as numeric, strings, and graphs.”  See also Paragraph 0062: “With the training data 412 and the identified features 402, the machine-learning tool is trained at operation 414.  The machine-learning tool appraises the value of the features 402 as they correlate to the training data 412.  The result of the training is the trained machine-learning program 416.”  See also Paragraph 0064: “FIG. 5 is a graph based on user shared skills, according to some example embodiments.  Social networks may have a large amount of professional information about users.  Much of the data may be categorical, such as skills, companies, educational institutions, etc.  In order to use this data in a machine-learning algorithm as a feature, the data has to be encoded.”  See also Paragraphs 0110-0111: “FIG. 11 illustrates a job search utilizing similarity vectors, 
	Ramanath could further modify the combination of references to include technical features to use skill similarity data (e.g., the co-occurrence scores representing pairwise similarities among two or more skills of the set of skills previously disclosed by Lin) as features in a machine-learning algorithm.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include such features in the above combination of references with the motivation of offering a system “to recommend jobs to users who have skills relevant to the job, including skills that are similar to the ones found in the job posting” as taught by Ramanath over the previously cited references.  Ramanath Paragraph 0109.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Crow in view of Lin and further in view of Schissel.
With respect to claim 14: The proposed combination of Crow and Lin references discloses the apparatus of claim 11, wherein the second skill feature is part of a skill feature set comprising a plurality of skill features associated with the platform opportunity (See at least Crow Column 28, Lines 27-28: Crow teaches job postings include “[a] list of the skills that are specified for a candidate to meet the requisition.”).  Although Lin also discloses steps to “determine how well a skill is assigned to the skills cluster … [by] measuring the similarity of the skill to other skills or, more broadly, the skills cluster” as disclosed at paragraphs 0079, 0080, and 0085, the references do not teach the remaining limitation.  However, Schissel discloses wherein the apparatus is further caused to: compute a skill-to-skill-set distance metric to indicate a distance between the first skill feature and the skill feature set based on the distance metric between the first skill feature and the second skill feature (Under the broadest reasonable interpretation of the claim, the examiner asserts the first skill feature and the second skill features are part of different feature sets.  See at least Paragraph 0014: “[The] social networking server initially builds a skills graph where the nodes of the graph are associated with a given skill and edges between the nodes indicate the degree of similarity between skills associated with their corresponding nodes.”  See also Paragraphs 0058-0060: “The path that is selected and communicated to the member will depend on the values assigned to the edges, but is a path that is either a minimum distance value path or a maximum distance value path depending on the way in which the confidence module 218 is implemented….  In addition to determining a path within a cluster of skill nodes 226, the graph analytic engine 214 is also configured to determine a path between clusters of skill nodes 226….  Edges between clusters, such as the edges between the first cluster 504 and the third cluster 508, may be established because there may be one or more member profile associated 
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include method steps to determine the minimum distance between a first skill and a second skill as described by Schissel in the above combination of references with the motivation of offering a system that “can identify intermediary skills a member may learn to help reach a desired skill associated with a job opening listed by an organizational member of the social networking service” as taught by Schissel over the previously cited references.  Schissel Paragraph 0061.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	(A)	Burgess (US 9697472) discloses a system that allows “for the automatic creation of a skills hierarchy.”  Abstract.  See Column 6, Lines 16-28 and Column 7, Lines 25-42.  

	(C)	Maurya (Pub. No. 2017/0154307) discloses a system for “personalizing skill recommendations and predicting skill gaps.”  Paragraph 0001.  See Paragraphs 0026-0031.
	(D)	Daly (Pub. No. 2014/0278633) discloses “At block 710, the resulting list of the top ranked candidate(s), if any, who meet the minimum mandatory criteria may be provided to the searcher.  In some embodiments, the skill generator module 112 may, at block 712, optionally generate an automatic connection request between the searcher (such as a recruiter) and one or more of the top ranking candidates.”  Paragraphs 0045-0046.
	(E)	Grover (Pub. No. 2017/0032322) discloses “a machine learning system is utilized that computes a score that provides a quantitative measurement of the likelihood that a particular member will obtain a particular job if desired.  This score is termed the ‘distance.’”  Paragraph 0018.  See also Paragraphs 0051, 0075, and 0077.
	(F)	Wilner (Pub. No. 2014/0297548) discloses “the method continues to supplement an individual's profile with similar skill ratings until all of the skills similar to Skill A have been considered.”  Paragraph 0116.
	(G)	Rao (Pub. No. 2015/0248648) discloses a method for calculating talent scores for users associated with an online service.  Rao further teaches “the talent scoring system may calculate a primary credentials score based at least in part on a measure of distance between the value(s) of the candidate's primary credential(s) and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN J LINDSEY III whose telephone number is (571)270-3986.  The examiner can normally be reached on Monday-Friday 8:00 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/J.J.L/Examiner, Art Unit 3687                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52 (Jan. 7, 2019). 
        2 Id.
        3 See October 2019 Update: Subject Matter Eligibility page 4 (“A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number….  There is no particular word or set of words that indicates a claim recites a mathematical calculation.  That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”).
        4 2019 Revised Guidance, supra note 1, at 55.  
        5 Id.  
        6 MPEP §2106.05(b).  See also MPEP §2106(I) (“The programmed computer or "special purpose computer" test of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions.”).
        7 Id.  
        8 MPEP §2106.05(d)(II).  
        9 Id.